Case 2:19-cv-04936-SVW-RAO Document 1 Filed 06/06/19 Page 1 of 5 Page ID #:1



 1   Charles D. Naylor, Esq., (SBN 62243)
     LAW OFFICES OF CHARLES D. NAYLOR
 2   A Professional Corporation
 3   11 Golden Shore Drive, Suite 350
     Long Beach, CA 90802
 4   Telephone: (310) 514-1200
     Facsimile: (310) 514-1837
 5   E-Mail:     cnaylor@naylorlaw.com
 6   Attorneys for Plaintiff,
 7   PAMELA A. GODWIN

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   PAMELA A. GODWIN,                        Case No. 19-4936
12                Plaintiff,                  COMPLAINT FOR DAMAGES FOR
13                                            PERSONAL INJURIES; DEMAND
           v.                                 FOR JURY TRIAL
14
     PRINCESS CRUISE LINES, LTD.;
15
                  Defendants.
16
17
18         COMES NOW the plaintiff, PAMELA A. GODWIN, (hereinafter
19   "Plaintiff") and for a cause of action against defendants, and each of them,
20   complains and alleges as follows:
21                             JURISDICTION AND VENUE
22   1.    This is an action for damages for personal injuries, the value of which
23   exceeds this Court's minimum jurisdictional requirements, to wit, $75,000.00,
24   exclusive of all interest and costs. The injury giving rise to this action occurred
25   while plaintiff was a fare paying passenger aboard a cruise ship operating on
26   navigable waters. This Court has Jurisdiction under 28 U.S.C. § 1332 as well as
27   under the general maritime law of the United States. Venue is based on the
28   forum selection clause included in the terms of defendant’s passage contract.

                                             1
Case 2:19-cv-04936-SVW-RAO Document 1 Filed 06/06/19 Page 2 of 5 Page ID #:2



 1                             GENERAL ALLEGATIONS
 2   2.    At all times herein material defendant PRINCESS CRUISE LINES, LTD.,
 3   (hereinafter “PCL”) was a foreign corporation with its principal place of business
 4   in the state of California, the County of Los Angeles, and this judicial district.
 5   3.    At all times herein material, Plaintiff was and is a resident of the State of
 6   Alabama and the County of Baldwin.
 7   4.    At all times herein material Defendants, and each of them, owned,
 8   operated, maintained, controlled and inspected the vessel STAR PRINCESS
 9   (hereinafter “vessel”), a foreign flag passenger cruise vessel which defendant
10   utilized to transport fare paying passengers on cruises on navigable waters of the
11   United States and on the high seas.
12   5.    Prior to the departure date, Plaintiff purchased a ticket for a 12 night
13   Alaskan cruise aboard the vessel with a scheduled departure from Whittier,
14   Alaska on July 31, 2017, and return to Vancouver, Canada on August 12, 2017.
15   6.    At all times material, the vessel was equipped with a marble staircase
16   descending from the 6th deck to the 5th deck in The Piazza section of the vessel.
17   Unbeknownst to Plaintiff, the marble staircase was in a dangerous and defective
18   condition, in violation of applicable standards and codes because, among other
19   things:
20         a.     The tread depth of the bottom two treads was not uniform across the
21   width of the tread;
22         b.     The tread depth of the bottom two treads varied excessively from
23   the tread depth of the steps above;
24         b.     The bottom step did not have a contrasting stripe at the nose or
25   leading edge of the tread;
26         c.     The color of the marble stair treads was similar to the color of the
27   flooring material below the staircase;
28         d.     The staircase handrail was too high above the stair treads to be

                                               2
Case 2:19-cv-04936-SVW-RAO Document 1 Filed 06/06/19 Page 3 of 5 Page ID #:3



 1   effective.
 2          The combined effect of the conditions identified above made it difficult for
 3   users of the staircase, including Plaintiff, to see the leading edge of the step
 4   below and to determine where the staircase ended; and, in addition, made the
 5   handrail less effective in the event of a fall.
 6   7.     On or about August 12, 2017, Plaintiff was descending a marble staircase
 7   in The Piazza section of the vessel, walking down the left side of the staircase
 8   with her left hand on the handrail. As she neared the bottom, because of the
 9   dangerous and defective conditions of the staircase identified above Plaintiff
10   believed she had reached the bottom step, but she had not. Instead, she was on
11   the second step from the bottom. As a result, when Plaintiff stepped out, she
12   inadvertently stepped partially on and partially off the bottom step, causing her to
13   fall to the floor where she sustained serious injuries including, inter alia, a
14   displaced fracture of the lateral malleolus of her left ankle and a displaced
15   fracture of the fifth metatarsal of her left foot.
16   8.     As a direct and legal result of the incident alleged herein Plaintiff, was hurt
17   and injured in her health, strength and activity, sustaining severe physical injury
18   to her body, including but not limited to the injuries describe above, and shock
19   and injury to her nervous system and person, all of which injuries have caused
20   and continue to cause physical and emotional pain and suffering. Plaintiff is
21   informed and believes, and thereupon alleges that some or all of the injuries will
22   result in permanent damage, disability, pain and suffering, causing general
23   damages in an amount within the jurisdictional requirements of this court
24   9.     As a further direct and legal result of the incident herein alleged, it was
25   and continues to be necessary for Plaintiff to receive medical and/or
26   psychological care and treatment. Plaintiff is informed and believes and thereon
27   alleges that such care and treatment will be so necessary for an indefinite time in
28   the future. The cost of medical and/or psychological care and treatment is not

                                                 3
Case 2:19-cv-04936-SVW-RAO Document 1 Filed 06/06/19 Page 4 of 5 Page ID #:4



 1   known at this time and plaintiff alleges as damages herein the amount of such
 2   cost according to proof at trial.
 3   10.     As a further direct and legal result of the incident herein alleged, Plaintiff
 4   has been prevented from attending her usual occupation to the present time and is
 5   informed and believes and thereon alleges that she will continue to be so
 6   prevented for an indefinite period of time in the future, thereby resulting in a loss
 7   of earnings and earning capacity, the exact amount of which is unknown at this
 8   time. Plaintiff alleges as damages herein the amount of such loss of earnings and
 9   earning capacity in an amount according to proof at trial.
10   11.     Prior to August 12, 2017, Plaintiff (through her attorney of record) and
11   PCL entered into a series of agreements, extending the date for Plaintiff to file
12   suit under the provisions of the PCL passage contract to and including June 7,
13   2019.
14            FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
15                            (Negligence-General Maritime Law)
16   12.     Plaintiff re-alleges and incorporates hereby by reference Paragraphs 1 to
17   11, inclusive, of the Jurisdiction, Venue and General Allegations of this
18   Complaint as though the same were fully set forth.
19   13.     As the owner and operator of the vessel, Defendant owed Plaintiff a duty
20   to exercise reasonable care under the circumstances to avoid causing her personal
21   injuries. Defendant had a further duty to warn Plaintiff of any dangerous
22   conditions which were known to Defendant or could have been known to
23   Defendant by reasonable inspection.
24   14.     Defendant breached its duty of care to Plaintiff, inter alia:
25           Defendants, and each of them, breached their duty of care to Plaintiff by,
26   inter alia;
27           a.    Causing and/or allowing the aforementioned dangerous conditions
28   to exist aboard the vessel;

                                                 4
Case 2:19-cv-04936-SVW-RAO Document 1 Filed 06/06/19 Page 5 of 5 Page ID #:5



 1         b.     Failing to take appropriate remedial action despite actual and/or
 2   constructive notice of the aforementioned dangerous conditions; and,
 3         c.     Failing   to   warn    passengers,   including    Plaintiff,   of   the
 4   aforementioned dangerous conditions.
 5   15.   As a direct and legal result of defendants' breach of a duty of care owed to
 6   Plaintiff, Plaintiff was injured and suffered damages as aforesaid
 7                                       PRAYER
 8         WHEREFORE, Plaintiff prays for damages against defendants, and each
 9   of them, as follows:
10   1.    For general damages according to proof;
11   2.    For medical expenses, past and future, according to proof;
12   3.    For loss or earnings and loss of earning capacity, according to proof;
13   4.    For prejudgment interest;
14   5.    For costs of suit; and,
15   6.    For other such relief as the Court may deem proper.
16
17                             DEMAND FOR JURY TRIAL
18         Plaintiff PAMELA A. GODWIN hereby demand trial by jury of the
19   above-captioned matter.
20
21   Dated: June 6, 2019                          LAW OFFICES OF
                                                  CHARLES D. NAYLOR
22
23
                                            By:   /s/ Charles D. Naylor
24
                                                  Charles D. Naylor, Esq.
25                                                Attorneys for PAMELA A.
                                                  GODWIN
26
27
28

                                              5
